Title: From Thomas Jefferson to John Stewart, 3 March 1805
From: Jefferson, Thomas
To: Stewart, John


                  
                     Sir 
                     
                     Washington Mar. 3. 1805.
                  
                  I recieved yesterday your favor on the subject of the alteration in the route by which the mail was carried. the subject was laid before me by the Secretary of state on your letter, if I recollect rightly the contractors for setting up a mail stage absolutely refused to make any contract without that alteration, & the question was whether we would have a stage with that alteration, or no stage at all. on this ground the public convenience admitted no doubt. I think you are mistaken in supposing the Postmaster has exercised legislative powers on this occasion. the laws establish points to & from which there shall be a mail carried: but in the conveyance of any general mail the Postmaster is free to direct by what points it shall go, & along what road between point & point. I see with regret your retirement from the public service, but whether that is the result of your own will or that of your constituents is beyond my rightful concerns. if they have imputed to you any want of exertion in the case of the mail-route above mentioned, they have been misinformed. you carry with you my full belief of a correct conduct as a representative as far as my observation has enabled me to judge, and I pray you to accept my best wishes for your health & happiness, & with my friendly salutations & assurances of esteem.
                  
                     Th: Jefferson 
                     
                  
               